NO’I‘E: '1`hiS order is n0np1'0c:ede11tiz_11.
United States Court of Appeals
for the FederaICi1'cuit
RAMBUS, INC.,
AppeZlcm.t,
V.
INTERNATIONAL TRADE COMMISSION,
AppeIZr3€,
AND
NVIDIA CORP()RATION,
I)z,te)‘ue)1o)‘.
2U1_(_)-]4-813
011 appeal from the Unil.0d SLz1LeS lntc1'nz;1tir_)nz1l T1'ac1e
Cc_)1nmiSsi<)n in In\»'0:4t\igz11Li<)n N0. 337-'FA-fj61.
ASUSTEK c0MPUTER 1Nc., ASUS c0MPUTER
INTERNATI0NAL_, 1Nc., BFG TEcHN0L0G1ES,
1Nc., B10STAR MIcR0TECH (U.S.A.) C0RP.,
B10STAR MICR0TEcH INTERNATI0NAL C0RP..
D1ABL0TEK 1Nc., EvGA C0RP., G.B.T. 1Nc., G1GA_
BYTE TEcHN0L0GY c0., LT1). HEWLETT
PACKARD C0MPANY, MS1 C0MPUTER C0RP.,

RA.MBUS V. ITC 2
MICRO-STAR INTERNATIONAL COMPANY, LTD.,
GRACOM TECHNOLOGIES LLC (FORMERLY
KNOWN AS PALIT MULTIMEDIA INC.), PALIT
MICROSYSTEMS LTD., PINE TECHNOLOGY
(MACAO C_‘OMMERCIAL OFFSHORE) LTD., AND
SPARKLE COMPUTER COMPANY, LTD.,
Appellants,
V. `
INTERNATIONAL TRADE COMMISSION,
Appellee, 4
AND
RAMBUS, INC.,
Interven,0r,
AND
NVIDIA CORPORATION,
Interuen0r.
2010-1556
On appeal from the United StateS Internati0na1 Trade
C0mmissi0n in Investigati0n N0. 337-TA-661.
NVIDIA CORPORATION,
Appellan,t,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND

3 RAMBUs v. rfc
RAMBUS, INC.,
Interuenor.
2010-1557
On appeal from the United States Internationa1 Trade
Com1nission in lnvestigation No. 337-TA-661
ON MOTION
Before Prost, Circuit Judge.
0 R D E R
NVIDIA Corp0ration moves to advance these cases for
oral argument on the September 2011 calendaf. Rambus,
Inc. moves for leave to file a supplemental brief. NVIDIA
and the International Trade Commission oppose. The
ITC moves in the alternative for leave to file a supple-
mental brief.
Upon consideration thereof
IT IS ORDERED THATZ
(1) NVIDIA's motion is denied. The cases will be
placed on the next available oral argument calendar. If
an opening is subsequently created on the September
ca1endar, these cases will be considered for that opening
(2) Rambus's motion is denied without prejudice to
Rambus filing a Fed. R. App. P. 28(1') statement, if appro-
priate. The ITC's conditional motion is denied as moot.

RAMBUS V. ITC 4
FOR THE CoURT
ms 9 l 2911 /swan H0rba1y
Date J an Horbaly
Clerk
cc: Sidney A. Rosenzweig, Esq.
I. Neel Chatterjee, Esq.
J. Michael Jakes, Esq.
Ruffin B. Corde1l, Esq.
s8

AUG 0 l 2011
.|AN HDRBALY
s CLERK